Case 1:20-cv-00014-MAC-KFG Document 10 Filed 04/06/21 Page 1 of 1 PageID #: 34




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 JOSEPH PAULING,                                  §
                                                  §
                 Petitioner,                      §
                                                  §
 versus                                           §   CIVIL ACTION NO. 1:20-CV-14
                                                  §
 WARDEN, FCI BEAUMONT LOW,                        §
                                                  §
                 Respondent.                      §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Joseph Pauling, an inmate formerly at the Federal Correctional Complex in

 Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to

 28 U.S.C. § 2241.

          The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends this petition be dismissed for want of prosecution.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record, pleadings and all available evidence. No objections to

 the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

          Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report of the magistrate judge is ADOPTED. A final judgment will be entered

 in this case in accordance with the magistrate judge’s recommendation.

          SIGNED at Beaumont, Texas, this 6th day of April, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
